Citation Nr: 0426466	
Decision Date: 09/23/04    Archive Date: 09/29/04

DOCKET NO.  03-35 735	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

The validity of an overpayment of Department of Veterans 
Affairs (VA) death pension benefits in the calculated amount 
of $4,314.00.  


REPRESENTATION

Appellant represented by:	Joel G. Bowden, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Glenn A. Wasik, Counsel


INTRODUCTION

The veteran had active duty service from January 1967 to 
September 1968.  The veteran died in November 1988.  The 
appellant is the veteran's widow.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision by a VA Regional Office 
(RO).  The appellant testified at a Board hearing at the RO 
in June 2004.  

The appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required on her part.


REMAND

It appears that the appellant's main disagreement is with the 
amount of the calculated overpayment.  At the June 2004 
hearing, she testified that she does not believe she was 
actually issued VA benefit checks for any period in 1998 and 
that she may not have been issued checks for the last few 
months of 1997.  Although the RO did furnish an August 2003 
written explanation as to the manner of calculating the 
overpayment, the claims file does not appear to include any 
documentation showing issuance and negotiation of any benefit 
checks.  In view of the appellant's contentions, the Board 
believes clarification of the disputed payments is necessary 
to allow for informed appellate review of the validity of the 
overpayment.  

Accordingly, the case is REMANDED to the RO for the following 
actions:  

1.  The RO should take appropriate action 
to obtain and make of record copies of 
benefit checks issued to the appellant in 
during 1997 and 1998 to include copies of 
the back sides of such checks showing 
that the checks were negotiated, or such 
other documentation to show issuance and 
negotiation of the benefit checks.   

2.  After completion of the above, the RO 
should review the record and determine if 
any revision as to the calculated amount 
of the overpayment is necessary.  The 
appellant and her representative should 
be furnished an appropriate supplemental 
statement of the case.  After they are 
afforded an opportunity to respond, the 
case should be returned to the Board for 
appellate review. 

The appellant and her representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	ALAN S. PEEVY 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



